557 So. 2d 1311 (1989)
Ex parte James Harvey CALLAHAN.
(Re James Harvey Callahan v. State).
88-1139.
Supreme Court of Alabama.
November 17, 1989.
Rehearing Denied January 12, 1990.
Harold P. Knight and Charles E. Caldwell, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for respondent.
STEAGALL, Justice.
Petitioner, James Harvey Callahan, was convicted on November 7, 1987, of the capital offense of murder during a kidnapping in the first degree, or an attempt thereof, and was sentenced to death. Ala.Code 1975, § 13A-5-40. The Court of Criminal Appeals affirmed; see Callahan v. State, 557 So. 2d 1292 (Ala.1989).
This petitioner was previously before this Court in Ex parte Callahan, 471 So. 2d 463 (Ala.1985), cert. denied, 474 U.S. 1019, 106 S. Ct. 567, 88 L. Ed. 2d 552 (1985). There, this Court reversed the judgment and remanded that cause for a new trial because the State had failed to lay the proper predicates in attempting to admit statements made by the defendant. Specifically, the State had failed to show that the statements had been made voluntarily and after the proper Miranda warnings had been given. However, as pointed out in the Court of Criminal Appeals' most recent opinion, the record in the instant case clearly shows that the proper predicate was laid for admission of each of Callahan's statements.
After carefully reviewing the record from the trial court, after reviewing the Court of Criminal Appeals' thorough opinion, especially its treatment of the admissibility of the defendant's statements, and after considering carefully the propriety of the death penalty, we can find no error. The judgment of the Court of Criminal Appeals is, therefore, affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, JONES, SHORES, ADAMS, HOUSTON and KENNEDY, JJ., concur.